Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/21/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 11, 13, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Pub No 2009/0201832 A1) in view of Lines et al. (U.S. 



1. Brown discloses a method for simulating a network topology, comprising: generating a simulated open shortest path first (OSPF) network topology including a plurality of simulated routers [par 0004-0006, For an Open Shortest Path First (OSPF) network, link state advertisements are used to determine if there are duplicate router identifications (IDs). A duplicate router ID can be detected and propagated to other routers in the OSPF area. Open Systems Interconnection/Intermediate System- Intermediate System (OSI/IS-IS) is an OSI link-state hierarchical routing protocol
that floods a network with link-state information to build a picture of network
topology], generating OSPF link state advertisement (LSA) packets based on the simulated OSPF network topology including the plurality of simulated routers, [par 0011,0021, a method for preventing the misconfiguration of OSRP and OSI/ISIS networks using a NMS, includes: configuring a Gateway Network Element (GNE) with an address and Network Element (NE) Target Identifier (ID) for the NMS; forwarding topology information through a management interface to a NMS server; at the NMS server, copying a topology database of all NEs that are connected to the GNE; and, at the NMS server, launching NE mediators for all of the NEs in the topology database. A Hello protocol 10 run over each logical link of an OSRP or OSI/ISIS: network to discover and verify neighboring nodes, ports, and protections bundles in accordance with the methods and systems of the present invention. Nodes A and B 12 and 14 periodically exchange Hello messages 16 and 18 in order to verify their link state], the second gateway including a link state database; storing the OSPF LSA packets in the link state database [par 0021, As a result, each node 12 and 14 builds a link database 20 and 22 containing this topology information. For example, the link database 20 of Node A 12 contains the information [A.5, B.2, X], indicating connectivity through Node A, Port 5, and Node B, Port 2, wth Bundle xX. Likewise, the link database 22 of Node B 14 contains the information [B.2, A.5, X], indicating connectivity through Node B, Port 2, and Node A, Port 5, with Bundle xX]; flooding areal OSPF network with the OSPF LSA packets from the link state database [par 0006, 0009 Open Systems Interconnection/Intermediate System-Intermediate System (OSI/IS-IS) is an OSI link- state hierarchical routing protocol that floods a network with link-state information to build a picture of network topology. Each node then bundles its local state information in a Topology State Element (TSE), which is flooded through the peer group].
 	Brown fail to show selected from a group of routers including a plurality of simulated routers, the simulated OSPF network being based on models of traffic engineering specifications OSPF network topology including the plurality of simulated routers; communicating the OSPF LSA packets generated based on the simulated OSPF network topoplogy including the plurality of simulated routers from the first gateway to a second gateway, the second gateway including a link state database; storing the OSPF LSA packets in the link state database
 	In an analogous Lines show selected from a group of routers including a plurality of simulated routers, the simulated OSPF network being based on models of traffic par 0024, 0091, 0108, 0112, In response to a user selecting one of the icons of the network diagram, a simulated network device associated with the selected icon is executed. A communication interface between the user and the selected simulated network device is opened. Commands issued by the user to the selected simulated network device through the communication interface are interpreted. For example, two simulated routers (not shown) may be configured by the data 122 to allow network communication within the simulated computer network 106. This may mean, among other data, that each router has an IP address which the other uses to conduct network communication. An author 302 may use the initial condition data 308 to change one router's IP address. The change may be a single digit of the IP address. Due to this small change, the routers may no longer be able to conduct network communication within the simulated computer network. The routing module 404 maintains the routing tables 402a-b according to a routing protocol 406. Common routing protocols 406 include RIP (Routing Information Protocol), GRIP (Globally Resilient Internet Protocol), OSPF (Open Shortest Path Firs#)];
 	Before the effective to filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Brown and Lines because a system and method for simulating computer network devices for competency training and testing simulations
 	Brown and Lines fail to show communicating the OSPF LSA packets generated based on the simulated OSPF network topoplogy including the plurality of simulated 
 	In an analogous art Sharma show communicating the OSPF LSA packets generated based on the simulated OSPF network topoplogy including the plurality of simulated routers from the first gateway to a second gateway [par 0033, claim 16, This embodiment coincides with the use of a link state protocol, such as Open Shortest Path First (OSPF), on gateways A and C. As such, this embodiment is generally the same as the previous RIP embodiment, except that only a link state advertisement message 60 is sent 80 from A to C, rather than an interface message 44. A conventional OSPF link state advertisement message includes an indication of link type 62 for each link connected to the gateway, as well as a link_id64 for a neighbor gateway connected to that link. It also typically includes link data 66 identifying real interfaces on the gateway for each real link. Wherein the first gateway uses a link state routing protocol and the interface table is updated based on information provided in a link state advertisement, the link state advertisement comprising information identifying the interfaces on the second gateway], the second gateway including a link state database; storing the OSPF LSA packets in the link state database [claim 14, updating an interface table, the interface table comprising information disclosing: the interface_id for each one of communication interfaces located on the second gateway];
 	Before the effective to filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Brown, Lines, and Sharma because this provides methods for updating a routing table and routing packets on a network having virtual links overlaying physical links.
par 0044, The optical burst switched (OBS) network 4 includes multiple electronic ingress edge routers 6 and multiple egress edge routers 8. The ingress edge routers 6 and egress edge routers 8 are coupled to multiple core optical routers 10].
 	Before the effective to filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Brown, Lines, Sharma, and Xiong because this  provides circuitry for scheduling data bursts in an optical burst-switched router.


4. Brown, Lines, Sharma, and Xiong discloses the method of claim 1, further comprising displaying the simulated OSPF network topology on a graphical user interface (GUI) of the device [Brown, par 0034, User input can be provided via, for example, a keyboard and/or a mouse. System output can be provided via a display device and a printer (not shown)].


6. Brown, Lines, Sharma, and Xiong create the method of claim 1, further comprising inputting commands from a user to the device to modify the simulated OSPF network topology [Brown, par 0004, However, a user must manually go to every router in the network and use a series of commands to show the router ID and determine the address]. 


8. Brown teach a device for simulating a network topology, comprising: generator circuitry configured to generate a simulated open shortest path first (OSPF) network [par 0004-0006, For an Open Shortest Path First (OSPF) network, link state advertisements are used to determine if there are duplicate router identifications (IDs). A duplicate router ID can be detected and propagated to other routers in the OSPF area. Open Systems Interconnection/Intermediate System- Intermediate System (OSI/IS-IS) is an OSI link-state hierarchical routing protocol that floods a network with link-state information to build a picture of network topology], the generator circuitry further configured to generate OSPF link state advertisement (LSA) packets based on the simulated OSPF network topology [par 0011,0021, a method for preventing the misconfiguration of OSRP and OSI/ISIS networks using a NMS, includes: configuring a Gateway Network Element (GNE) with an address and Network Element (NE) Target Identifier (ID) for the NMS; forwarding topology information through a management interface to a NMS server; at the NMS server, copying a topology database of all NEs that are connected to the GNE; and, at the NMS server, launching NE mediators for all of the NEs in the topology database. A Hello protocol 10 run over each logical link of an OSRP or OSI/ISIS: network to discover and verify neighboring nodes, ports, and protections bundles in accordance with the methods and systems of the present invention. Nodes A and B 12 and 14 periodically exchange Hello messages 16 and 18 in order to verify their link state];

 	In an analogous art Lines teach including the plurality of simulated routers the simulated OSPF network topology being based on models of traffic engineering specifications [par 0024, 0091, 0108, 0112, In response to a user selecting one of the icons of the network diagram, a simulated network device associated with the selected icon is executed. A communication interface between the user and the selected simulated network device is opened. Commands issued by the user to the selected simulated network device through the communication interface are interpreted. For example, two simulated routers (not shown) may be configured by the data 122 to allow network communication within the simulated computer network 106. This may mean, among other data, that each router has an IP address which the other uses to conduct network communication. An author 302 may use the initial condition data 308 to change one router's IP address. The change may be a single digit of the IP address. Due to this small change, the routers may no longer be able to conduct network communication within the simulated computer network. The routing module 404 maintains the routing tables 402a-b according to a routing protocol 406. Common routing protocols 406 include RIP (Routing Information Protocol), GRIP (Globally Resilient Internet Protocol), OSPF (Open Shortest Path Firs#)];
 	Before the effective to filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Brown and Lines because a system and method for simulating computer network devices for competency training and testing simulations

 	In an analogous art Sharma teach a first gateway; communications circuitry configured to communicate the OSPF LSA packets generated based on the simulated OSPF network topology to the first gateway; a second gateway operable to receive the OSPF LSA packets based on the simulated OSPF network topology including the plurality of simulated routers from the first gateway [par 0033, claim 16, This embodiment coincides with the use of a link state protocol, such as Open Shortest Path First (OSPF), on gateways A and C. As such, this embodiment is generally the same as the previous RIP embodiment, except that only a link state advertisement message 60 is sent 80 from A to C, rather than an interface message 44. A conventional OSPF link state advertisement message includes an indication of link type 62 for each link connected to the gateway, as well as a link_id64 for a neighbor gateway connected to that link. It also typically includes link data 66 identifying real interfaces on the gateway for each real link. Wherein the first gateway uses a link state routing protocol and the interface table is updated based on information provided in a link state advertisement, the link state advertisement comprising information identifying the interfaces on the second gateway]; a link state database provided in the second gate and being operable to store the OSPF LSA packets, such that the OSPF LSA packets based on the are output from the link state database to thereby flood a real OSPF network topology with the OSPF LSA packets[claim 14, updating an interface table, the interface table comprising information disclosing: the interface_id for each one of communication interfaces located on the second gateway];
 	Before the effective to filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Brown, Lines, and Sharma because this provides methods for updating a routing table and routing packets on a network having virtual links overlaying physical links.
 	Brown, Lines, and Sharma fail to teach selected from a group of routers including a core optical router and an edge router
 	In an analogous art Xiong show routers including a core optical router and an edge router [par 0044, The optical burst switched (OBS) network 4 includes multiple electronic ingress edge routers 6 and multiple egress edge routers 8. The ingress edge routers 6 and egress edge routers 8 are coupled to multiple core optical routers 10].
 	Before the effective to filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Brown, Lines, Sharma, and Xiong because this  provides circuitry for scheduling data bursts in an optical burst-switched router.

Brown, par 0034, User input can be provided via, for example, a keyboard and/or a mouse. System output can be provided via a display device and a printer (not shown)].

13. . Brown, Lines, Sharma, and Xiong teach the device of claim 8, further comprising circuitry configured input commands from a user to modify the simulated OSPF network topology[Brown, par 0004, However, a user must manually go to every router in the network and use a series of commands to show the router ID and determine the address]. 


15. (Currently Amended) A non-transitory computer-readable medium on which instructions are stored which, if executed by a processor of a device for simulating a network topology[par 0004-0006, For an Open Shortest Path First (OSPF) network, link state advertisements are used to determine if there are duplicate router identifications (IDs). A duplicate router ID can be detected and propagated to other routers in the OSPF area. Open Systems Interconnection/Intermediate System- Intermediate System (OSI/IS-IS) is an OSI link-state hierarchical routing protocol that floods a network with link-state information to build a picture of network topology], generate OSPF link state advertisement (LSA) packets based on the simulated OSPF par 0011,0021, a method for preventing the misconfiguration of OSRP and OSI/ISIS networks using a NMS, includes: configuring a Gateway Network Element (GNE) with an address and Network Element (NE) Target Identifier (ID) for the NMS; forwarding topology information through a management interface to a NMS server; at the NMS server, copying a topology database of all NEs that are connected to the GNE; and, at the NMS server, launching NE mediators for all of the NEs in the topology database. A Hello protocol 10 run over each logical link of an OSRP or OSI/ISIS: network to discover and verify neighboring nodes, ports, and protections bundles in accordance with the methods and systems of the present invention. Nodes A and B 12 and 14 periodically exchange Hello messages 16 and 18 in order to verify their link state];
 	Brown fail to show cause the device to: generate a simulated open shortest path first (OSPF) network topology including a plurality of simulated routers being based on models of traffic engineering specifications;
 	In an analogous art Lines show cause the device to: generate a simulated open shortest path first (OSPF) network topology including a plurality of simulated routers being based on models of traffic engineering specifications[par 0024, 0091, 0108, 0112, In response to a user selecting one of the icons of the network diagram, a simulated network device associated with the selected icon is executed. A communication interface between the user and the selected simulated network device is opened. Commands issued by the user to the selected simulated network device through the communication interface are interpreted. For example, two simulated routers (not shown) may be configured by the data 122 to allow network communication within the simulated computer network 106. This may mean, among other data, that each router has an IP address which the other uses to conduct network communication. An author 302 may use the initial condition data 308 to change one router's IP address. The change may be a single digit of the IP address. Due to this small change, the routers may no longer be able to conduct network communication within the simulated computer network. The routing module 404 maintains the routing tables 402a-b according to a routing protocol 406. Common routing protocols 406 include RIP (Routing Information Protocol), GRIP (Globally Resilient Internet Protocol), OSPF (Open Shortest Path Firs#)];
 	Before the effective to filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Brown and Lines because a system and method for simulating computer network devices for competency training and testing simulations
 	Brown and Lines fail to show communicate the OSPF LSA packets generated based on the simulated OSPF network topology to a first gateway; communicate the OSPF LSA packets based on the simulated OSPF network topology including a plurality of simulated routers from the first to a second gateway, the second gateway including a link state database; store the OSPF LSA packets in the link state database; flood a real OSPF network with the OSPF LSA packets from the link state database.
 	In an analogous art Sharma show communicate the OSPF LSA packets generated based on the simulated OSPF network topology to a first gateway; communicate the OSPF LSA packets based on the simulated OSPF network topology including a plurality of simulated routers from the first to a second gateway[par 0033, claim 16, This embodiment coincides with the use of a link state protocol, such as Open Shortest Path First (OSPF), on gateways A and C. As such, this embodiment is generally the same as the previous RIP embodiment, except that only a link state advertisement message 60 is sent 80 from A to C, rather than an interface message 44. A conventional OSPF link state advertisement message includes an indication of link type 62 for each link connected to the gateway, as well as a link_id64 for a neighbor gateway connected to that link. It also typically includes link data 66 identifying real interfaces on the gateway for each real link. Wherein the first gateway uses a link state routing protocol and the interface table is updated based on information provided in a link state advertisement, the link state advertisement comprising information identifying the interfaces on the second gateway];, the second gateway including a link state database; store the OSPF LSA packets in the link state database; flood a real OSPF network with the OSPF LSA packets from the link state database[claim 14, updating an interface table, the interface table comprising information disclosing: the interface_id for each one of communication interfaces located on the second gateway];
 	Before the effective to filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Brown, Lines, and Sharma because this provides methods for updating a routing table and routing packets on a network having virtual links overlaying physical links.
 	Brown, Lines, and Sharma selected from a group of routers including a core optical router and an edge router. In an analogous art Xiong show routers including a core optical router and an edge router [par 0044, The optical burst switched (OBS) network 4 includes multiple electronic ingress edge routers 6 and multiple egress edge routers 8. The ingress edge routers 6 and egress edge routers 8 are coupled to multiple core optical routers 10].




18. Brown, Lines, Sharma, and Xiong  teach the non-transitory computer-readable medium of claim 15, wherein the instructions, if executed by the processor, further cause the device to display the simulated OSPF network topology on a graphical user interface (GUI). [Brown, par 0034, User input can be provided via, for example, a keyboard and/or a mouse. System output can be provided via a display device and a printer (not shown)].



5. 	Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Pub No 2009/0201832 A1), Lines et al. (U.S. Pub No. 2003/0125924 All) in view of Sharma (U.S. Pub No. 2004/0001497 A1),  Xiong et al (U.S. Pub No. 2002/0118421 A1) in further view of Kim et al. (U.S. Pub No. 2014/0317271 Al).

5. Brown, Lines, Sharma, and Xiong illustrate the method of claim 1, Brown Lines, Sharma, and Xiong fail to show wherein the OSPF LSA packets include traffic engineering (TE) information.
par 0079, Here, the LSA message can include information related to traffic engineering and QoS in addition to a link state. In this case, a traffic engineering (TE)-LSA message can be used].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Brown, Lines, Sharma, Xiong, and Kim because provide a method and node apparatus for collecting information in a content network based on information-centric networking having an advantage of being capable of efficiently collecting information for managing the content network.

Claim 12, Claim 12 is aclaim to a device to carry out the method of claim 5. Therefore claim 12 is rejected under the same rationale set forth in claim 5.

Claim 19, Claim 19 is aclaim to a medium to carry out the method of claim 5. Therefore claim 19 is rejected under the same rationale set forth in claim 5.

6. 	Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Pub No 2009/0201832 A1), Lines et al. (U.S. Pub No. 2003/0125924 Al) in view of Sharma (U.S. Pub No. 2004/0001497 A1) Xiong et al (U.S. Pub No. 2002/0118421 A1) in further view of Vasseur et al.(U.S. Pub No. 2006/0198308 Al).



 	In an analogous art Vasseur show wherein nodes in the simulated OSPF topology comprise a resource reservation protocol (RSVP) node for supporting a subnetwork connection (SNC) [par 0048, In accordance with RSVP-TE, to establish a data path for the TE-LSP between a sender (e.g., head-end node A) and a receiver (e.g., tail-end node B), the sender may send an RSVP path (Path) message (not shown) downstream hop-by-hop along a path (e.g., a unicast route) to the receiver to identify the sender and indicate e.g., bandwidth needed to accommodate the data flow, along wth other attributes of the TE-LSP. To establish a TE-LSP (data flow) between the receiver and the sender, the receiver may return an RSVP Reserve (Resv) message (not shown) upstream along the path to the sender to confirm the attributes of the TE-LSP, and provide a TELSP label].
 	Before the effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Brown, Lines, Sharma, Xiong and Vasseur because RSVP works in conjunction with routing protocols to, e.g., reserve resources for a data flow in a computer network in order to establish a level of QoS required by the data flow.

Claim 14, Claim 14 is aclaim to a device to carry out the method of claim 7. Therefore claim 14 is rejected under the same rationale set forth in claim 7.




Response to Arguments

Lines does not teach selection of such simulated routers. Accordingly, Lines fails to teach or suggest the claimed “plurality of simulated routers selected from a group of routers including a core optical router and an edge router,” as recited in claim 1.

The examiner respectfully disagrees paragraph 0024of Lines shows a user have the option of picking or selecting icon of the simulated diagram  a simulated network device. Paragraph 0060 of Lines shows selecting a  router icon. Therefore the Lines discloses selecting a router among a plurality of routers.


Claim 1, for example, is not obvious over the applied references because each fails to teach or suggest each and every limitation of the claim. In particular, the applied references at least fail to teach or suggest the claimed “plurality of simulated routers selected from a group of routers including a core optical router and an edge router,” as recited in claim 1. Brown fails to teach the claimed simulated routers, and the Office Action acknowledges as much at page 4 of the 

The examiner respectfully disagrees as shown in the previous argument. In Lines it is shown selecting an icon a simulated network device is executed and a communication interface to the simulated network device is opened. . The simulator reads configuration information to configure the selected simulated network device, and opens a communication interface between the user and the selected simulated network device. A simulation engine drives the user interface and executes at least two simulators which cooperate with each other to simulate the computer network. This is shown in Lines abstract and paragraph 0030.


Lines fails to teach or suggest the claimed “plurality of simulated routers selected from a group of routers including a core optical router and an edge router,” as recited in claim 1.
Both Kim and Vasseur fail to teach or suggest the claimed “plurality of simulated routers selected from a group of routers including a core optical router and an edge router,” as recited in claim 1 and similarly recited in claims 8 and 16. Indeed, the Examiner does not rely on Kim and Vasseur for teaching simulated routers. Accordingly, Kim and Vasseur fail to cure the above-noted shortcomings of Brown, Lines, and Sharma such that claims 5, 7, 12, 14, and 19 are allowable at least due to the corresponding dependence from claims 1, 8, and 15.

The applicant’s argument moot in view of newly rejected claims. The prior art Xiong discloses routers including a core optical router and an edge router.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468